Witnesses were permitted to testify to declarations of the motorman in answer to questions put to him by the plaintiff and a bystander after the accident, to-wit: “Why didn’t you stop the ear.” He says, “I could not stop the car.” He says “the brake would not work.” And .again: “The motorman he said the brake didn’t work. We asked him why he didn’t stop. He says the brake didn’t work, he could not stop.”
*112These are not voluntary and spontaneous declarations characterizing the transaction, but constitute the motorman’s version of a past occurrence, given under pressure by the witnesses. The numerous cases cited by counsel for defendant in error undoubtedly show a tendency to relax the rule of evidence in like oases, but none of them goes so far as to hold that such declarations made under such circumstances are a part of the res gestae and therefore admissible.
The court erred in defining the term “burden of proof.”
It is also urged that the court erred in charging the jury that a motorman should exercise more care in running the car on the left hand side of the road, than if running on the right hand side. Under the pleadings and evidence of this case, the horse being already frightened and beyond the control of the driver, the motorman could not anticipate that the horse would be liable to turn one way more than another and especially that he would attempt to pass the car on the side next to a steep enbankment and where there was no room to pass. If the motorman in the exercise of ordinary care saw the peril of horse and driver, his duty to have his car under control and if necessary stop it, arose not from running on the left side of the road, but the unmanageable and perilous condition of the horse and driver. Under certain circumstances the motorman would perhaps be required to exercise relatively more care in using the left hand track than if using the right hand track; but it would still be only ordinary care, and we think the jury so understood the instruction. The error if any was harmless.
The judgment will be reversed and the cause remanded for a new trial.